Citation Nr: 0102448	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post pulmonary embolism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March 1995 to November 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for status 
post pulmonary embolism and granted a 10 percent rating.

The Board notes that the veteran failed to appear for the 
scheduled hearing before the undersigned at the RO in 
Huntington, West Virginia in March 2000, without providing 
good cause.  The Board finds, therefore, that he has waived 
his right to a hearing.

The Board notes that the veteran, in his June 1999 
substantive appeal, raised the issue of entitlement to 
service connection for a depressive disorder.  The Board 
refers this issue to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issue on appeal.
 
To begin with, the Board finds the medical evidence of record 
with respect to the status of the veteran's service-connected 
status post pulmonary embolism is inadequate for rating 
purposes because it does not adequately address the rating 
criteria set out in 38 C.F.R. § 4.97, Diagnostic Code 6817 
(2000) for chronic pulmonary thromboembolism.  For example, 
on the one hand, the medical evidence cumulatively indicates 
that the veteran is on life-long treatment with anticoagulant 
therapy.  This indicates, pursuant to Diagnostic Code 6817 
that a rating in excess of 30 percent may be warranted.  

On the other hand, however, the medical evidence appears to 
indicate that the veteran's status post pulmonary embolism 
has resolved and, therefore, is not a chronic condition.  
This indicates under Diagnostic Code 6817 that a rating in 
excess of 30 percent may not be warranted.  Similarly, the 
veteran has provided conflicting statements with respect to 
his disorder.  For example, he denied experiencing shortness 
of breath at a January 1999 examination, however, he reported 
having it on his June 1999 substantive appeal.  The medical 
evidence of record, however, fails to address the veteran's 
conflicting statements.  In light of these ambiguities in the 
medical evidence, the Board reasons that this issue must be 
remanded for an respiratory examination and opinion to 
determine whether the veteran's status post pulmonary 
embolism is a chronic condition or has resolved, despite the 
apparent need for life-long treatment with anticoagulant 
therapy.  

The Board also notes that, although the veteran has indicated 
that he has received medical treatment since service, none of 
these records have been associated with the claims file.  The 
veteran also appears to indicate that this disorder 
interferes with his ability to work.  Therefore, the RO 
should attempt to obtain any relevant post-service VA and/or 
non-VA medical records to be considered prior to 
readjudicating the issue on appeal.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for the disorder at 
issue since the veteran's discharge in 
November 1998 to the present.  After 
obtaining any necessary consent, the RO 
should request copies of any records that 
have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

3.  The RO should arrange for the veteran 
to undergo VA examination, by a 
specialist in diseases of the respiratory 
system, if available, to determine the 
current severity of his service-connected 
status post pulmonary embolism.  The 
performance of comprehensive pulmonary 
function testing is essential.  Any other 
special diagnostic studies deemed 
necessary should be performed, and the 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The examiner should 
specifically address whether the 
veteran's status post pulmonary embolism 
is a chronic condition or has resolved 
following an acute incident, and whether 
he requires anticoagulant therapy.

4.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.  

5.  Next the RO should readjudicate the 
veteran's claim, considering the 
additional evidence newly associated with 
the claims folder.  The application of 
Diagnostic Codes 6817 and 6845, along 
with any other applicable Diagnostic 
Codes should be considered, and all other 
applicable VA regulations should be 
specifically discussed.  Consideration 
should be given to assigning "staged 
ratings" pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999), and referring 
the issue for assignment of an 
extraschedular rating, in accordance with 
38 C.F.R. § 3.321(b) (2000).

6.  If the action taken is adverse to the 
veteran, the veteran and his 
representative should be afforded a 
supplemental statement of the case, to 
include a summary of relevant evidence 
and a citation and discussion of 
applicable laws and regulations.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claim is returned to 
the Board.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


